Citation Nr: 1102184	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  10-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether either a February 1964 rating decision denying 
entitlement to service connection for anxiety reaction, claimed 
as a nervous condition, or a February 1965 rating decision 
denying service connection for psychosis, contain clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1950 until February 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2010 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina, which denied a claim of CUE with respect to a February 
1964 denial of service connection for a claimed "nervous 
condition."  

In December 2010 correspondence from the Veteran's 
representative, it was suggested that a rating decision of 
February 1965 should be the focus of the CUE claim, and not the 
February 1964 rating action.  In this regard, the representative 
noted that historically, the Veteran had submitted new and 
material evidence within the regulatory appeal period following 
the February 1964 denial, prompting the issuance of the February 
1965 rating action.  The February 1965 action noted that the 
earlier 1964 decision was "incorporated by reference."  The 
Veteran's representative also noted that the June 2010 statement 
of the case addressed both the 1964 and 1965 decisions in 
evaluating the CUE claim.  

Taking into account the arguments raised by the Veteran's 
representative, the Board has characterized the issue on appeal 
as set forth on the title page of this decision.  Although the 
December 2010 letter from the representative was received after 
the appeal was certified to the Board, there is no need for a 
remand in this case.  Indeed, the letter was simply a request 
that the Board consider whether CUE existed in a February 1965 
decision, a question which has already been addressed in the 
first instance by the RO.  Thus, there is no prejudice for the 
Board to proceed with appellate review at the present time.  

Furthermore, it is noted that an April 2010 letter from the RO 
informed the Veteran that they were "working on (his) notice of 
disagreement...for: (an) earlier effective date than August 23, 
2000, for schizoaffective disorder."  In the interests of 
clarity, the Board points out that the only basis for considering 
an earlier effective date here are the claims of CUE in the 
February 1964 and February 1965 rating actions.  Indeed, within 
the year following the July 2009 rating decision initial grant of 
service connection for a schizoaffective disorder, the Veteran 
expressed no other basis for an earlier effective date.  In fact, 
his notice of disagreement expressly references, and is limited 
to, the January 2010 denial of CUE.  Thus, the April 2010 RO 
letter to the Veteran, when viewed in the context of the record 
as a whole, is merely referencing the CUE claim that was 
subsequently perfected for appeal.  Therefore such letter does 
not indicate the existence of any separate effective date claims 
on a basis independent from that of CUE in a 1964 or 1965 rating 
decision.  Accordingly, there is only one issue for appellate 
consideration, as reflected on the title page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed February 1964 rating decision denied service 
connection for a claimed nervous condition.

2.  While the February 1964 rating decision failed to reference 
an in-service finding that the Veteran's symptoms were highly 
suggestive of paranoid psychosis, it has not been demonstrated 
that the outcome would have been manifestly different if not for 
such error.

3.  There is no showing that the RO misapplied the law, as it 
existed at the time of the February 1964 rating decision.

4.  An unappealed February 1965 rating decision denied service 
connection for psychosis.

5.  The February 1965 decision concluded that a January 1965 
private doctor's letter indicating probable schizophrenia did not 
warrant a change in the previous denial of service connection.

6.  There is no showing that the RO misapplied the law, as it 
existed at the time of the February 1965 rating decision.


CONCLUSIONS OF LAW

1.  The February 1964 rating decision denying entitlement to 
service connection for a claimed nervous condition did not 
contain CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.105 (2010).

2.  The February 1965 rating decision denying entitlement to 
service connection for a claimed nervous condition did not 
contain CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In general, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However,
the VCAA does not apply to claims of CUE.  This is true 
irrespective of whether the Board or the RO issued that decision. 
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding VCAA does not apply to Board CUE motions) and Baldwin v. 
Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to 
RO CUE claims, either).

Clear and Unmistakable Error

The Veteran initially claimed service connection in January 1964 
for what he characterized as a "nervous condition."  The claim 
was denied by the RO in an unappealed February 1964 rating 
action, which the Veteran now challenges on the basis of CUE.  

Following the February 1964 denial of service connection, the 
next adjudication of a psychiatric claim occurred in 
February1965, at which time service connection for psychosis was 
denied.  The Veteran did not appeal that determination.  
Thereafter, he attempted on numerous occasions to reopen 
psychiatric claims, variously characterized as schizophrenia and 
more generically as a nervous condition.  A September 2000 rating 
decision rejected a request to reopen the claim and an appeal to 
the Board was perfected.  Following a remand in May 2003, the 
Board denied the application to reopen in an October 2003 
decision.  However, the Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
September 2004 Order, the Court vacated the October 2003 Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion to Vacate 
and Remand (Joint Motion).  The Board, in turn, remanded the 
matter back to the RO in March 2005.  When the appeal returned to 
the Board in April 2006, the claim was again denied.  However, 
the Veteran again appealed to the Court, which then vacated the 
April 2006 denial in a December 2007 Order.  In December 2008, 
the Board reopened the claim and remanded the underlying service 
connection issue for additional development.  Ultimately, the RO 
granted service connection for schizoaffective disorder in a July 
2009 rating decision, assigning a 70 percent evaluation effective 
August 23, 2000.

The Veteran did not directly challenge any aspect of the initial 
grant awarded in July 2009.  Instead, in December 2009, he 
contended that his psychiatric claim should have been granted 
back in February 1964, and that the RO's failure to do so at that 
time constituted CUE.  In January 2010, the RO adjudicated and 
denied the CUE claim.  The Veteran perfected an appeal of that 
determination, culminating in the instant decision.  Moreover, as 
discussed in the INTRODUCTION, the instant claim also encompasses 
an inquiry into whether a February 1965 rating decision contained 
CUE.

Based on the foregoing procedural history, the narrow question 
for consideration in this appeal is whether either the February 
1964 or February 1965 rating decisions contained CUE.  To this 
end, the laws and regulations pertaining to CUE claims will be 
outlined in the paragraphs that follow.

An unappealed decision of the Regional Office (RO) or the Board 
becomes final and binding and is not subject to revision on the 
same factual basis in the absence of clear and unmistakable 
error.   Previous determinations which are final and binding will 
be accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior decision 
will be reversed or amended. 38 U.S.C.A. §§ 5109A, 7111 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 20.1400 (2010).

To establish CUE, either the correct facts, as they were known at 
the time of the prior adjudication, were not before the 
adjudicator, or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The claimant, in short, must 
assert more than a disagreement as to how the facts were weighed 
or evaluated.
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Moreover, errors that would not have changed the outcome of the 
contested adjudication are harmless and, by definition, do not 
constitute CUE.  Id.  Rather, CUE involves errors that are 
undebatable, such that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-314.

In determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was no 
error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. 
App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' 
requires that error, otherwise prejudicial, must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 
"It must always be remembered that clear and unmistakable error 
is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

It is additionally noted that the determination regarding CUE 
must be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell at 314.  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in question 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of CUE 
has the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

The Board notes that the regulations pertaining to service 
connection generally, as well as 38 C.F.R. § 3.303(c), concerning 
personality disorders, congenital disorders, and developmental 
defects, remain unchanged from 1964 to the present time.  
Moreover, 38 C.F.R. § 3.309(a), providing presumptive service 
connection for psychoses as chronic disease, was in existence in 
1964-65 as well.  As will be discussed below, there is no 
demonstration that the law was incorrectly applied.   

In determining whether the February 1964 rating decision denying 
service connection for a claimed nervous disorder involved CUE, 
it is necessary to evaluate the evidence then of record.  In this 
regard, the claims folder in February 1964 contained the 
Veteran's service treatment records and a February 1964 VA 
examination report.  Moreover, the February 1964 rating decision 
notes that the Veteran had been hospitalized at the South 
Carolina State Hospital in January 1964, though records of such 
treatment were not associated with the file.  (There is no 
allegation that the absence of those records constituted CUE - in 
any event, such a contention would fail, as VA's failure to 
fulfill the duty to assist cannot amount to CUE, as set forth 
under 38 C.F.R. § 20.1403(d) and as held in Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2003)).

In this case, the service treatment records reflect no 
psychiatric abnormality detected upon enlistment examination in 
July 1950.  During service, however, the Veteran required 
admission for psychiatric care in September 1952, following a 
suicide attempt.  His actions were prompted by his anxiety over 
potential punishment that he would receive for an incident in 
which he assaulted an individual in his barracks.  In October 
1952 he was discharged from the hospital but required readmission 
the very next day, as he was troubled after receiving verbal 
abuse from other men in the barracks.  

The records associated with the Veteran's in-service 
hospitalizations reflect diagnoses of asocial personality, 
passive dependency reaction, manifested by difficulty getting 
along with contemporaries, temper spells, irritability, social 
seclusiveness, and stress.  These records also show a diagnosis 
of emotional instability reaction, chronic, severe, as well as an 
assessment of anxiety reaction.  Moreover, the progress notes 
associated with the in-service treatment also indicate that the 
Veteran's symptoms were "highly suggestive of paranoid 
psychosis."  In the narrative history of the Veteran's illness 
as set forth in a September 5, 1952, clinical record, the 
examiner noted that the symptoms of emotional instability clearly 
dated from adolescence.  However, there was no adequate history 
of distinct episodes until his time in service.  That same report 
indicated an onset of symptoms in 1951, per the Veteran's report.  
At that time, the Veteran was caught driving with liquor in his 
vehicle, for which he was sentenced to jail time, as well as work 
on a chain gang.  

Following November 1952, the service treatment records reflect no 
further relevant complaints or treatment, though he apparently 
remained hospitalized for the duration of his active duty and was 
discharged due to the diagnosis of emotional instability 
reaction.  A November 1952 report indicated that the condition 
was not incurred in the line of duty and that it existed prior to 
service.
The February 1953 separation examination indicated normal 
psychiatric findings.  
 
The February 1964 VA examination, also of record at the time of 
the challenged RO decision, reflects diagnoses of psychotic 
depressive reaction and schizophrenic reaction, paranoid type.  

After considering the pertinent evidence then of record, detailed 
in pertinent part above, the RO in February 1964 denied service 
connection for the claimed nervous condition.  The rating 
decision referenced the in-service hospitalizations for passive 
dependent reaction from September 5, 1952, to October 9, 1952, 
and for emotional instability reaction from October 10, 1952, to 
November 7, 1952, and from November 18, 1952, until discharge in 
February 1953.  The decision also noted a hospitalization in 
January 1964 for anxiety reaction.  The RO denied the claim, 
finding that the Veteran's claimed nervous disorder was a 
constitutional or developmental abnormality and was thus not a 
disability for VA compensation purposes.

The Veteran's primary contention, as expressed by his attorney in 
the February 2010 notice of disagreement, is that the RO 
committed CUE in failing to acknowledge or discuss the evidence 
suggesting a diagnosis of paranoid psychosis.  Specifically, he 
reasoned that because the basis for the RO's denial in February 
1964 was that no disability for VA purposes had been shown, the 
failure to consider the evidence reflecting a psychiatric 
diagnosis for a service-connectable disability amounted to CUE.  

In evaluating the claim, the Board concedes that the February 
1964 rating decision, on its face, neglected to address the 
evidence indicating that the Veteran's symptoms were "highly 
suggestive of paranoid psychosis."  However, in order to prevail 
in this CUE claim, it must be undebatably shown that, but for 
such error, the outcome of the decision would have changed.  
Again, in a true case of CUE, reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made.

The Board concludes that the stringent requirements for a finding 
of CUE have not been satisfied in this case.  Although the 
February 1964 rating decision failed to address the in-service 
finding that the Veteran's symptoms were highly suggestive of 
paranoid psychosis, it is not undebatable that, had such evidence 
been expressly considered, the outcome would have changed.  
Indeed, in light of the numerous diagnoses of a congenital or 
developmental disease shown in service, a reasonable person could 
quite conceivably conclude that, despite the 1952 notation of 
symptoms highly suggestive of paranoid psychosis, the in-service 
manifestations did more likely than not represent only a 
developmental condition unrelated to the post-service diagnoses 
of acquired psychiatric disorders, ultimately settled upon as 
schizoaffective reaction.  Indeed, the in-service hospital 
reports noted that the Veteran's symptoms "clearly dated from 
adolescence."  Moreover, a November 1952 record expressly 
indicated that the Veteran's disorder was not incurred in service 
and existed prior to service.  Additionally, the February 1953 
separation examination indicated normal psychiatric findings, 
suggesting that although the Veteran was manifesting mental 
symptoms, such were attributable only to a development disorder, 
as opposed to any acquired psychiatric disability for which 
service connection could be granted.

It is acknowledged that, based on the evidence of record in 
February 1964, when applied to the law as in existence at that 
time, service connection for an acquired psychiatric disability 
could have been awarded.  However, as discussed above, this is 
not the standard for finding CUE.  Indeed, it is not sufficient 
that a reasonable person could have granted service connection.  
Rather, to achieve CUE, it must be found that entitlement to 
service connection was undebatable, and that no reasonable person 
could have reached another result.  As already discussed, such is 
not the case here.  Even accounting for the RO's failure to 
consider the in-service finding suggestive of paranoid psychosis, 
a reasonable person could still have denied the claim on the 
evidence of record.  See Russell v. Principi, supra.

In sum, the RO's failure in February 1964 to specifically discuss 
the in-service notation that the Veteran's symptoms were highly 
suggestive of paranoid psychosis does not constitute CUE.  
Moreover, there is no other basis for a finding of CUE in the 
February 1964 rating decision, nor has the Veteran so contended.  
Therefore, the February 1964 rating decision denying service 
connection for a claimed nervous condition remains intact, and 
the current effective date of August 23, 2000, for the grant of 
schizoaffective disorder stands.  Again, any other potential 
bases for an earlier effective date are beyond the scope of the 
instant appeal, as previously explained.  

Additionally, the Board finds that the subsequent February 1965 
rating decision also is devoid of CUE.  The only evidence added 
to the record between February 1964 and February 1965 was a 
private doctor's letter dated in January 1965.  That 
communication reflected that the Veteran had been under the 
doctor's care since 1963 with a serious psychiatric illness 
characterized by frequent episodes of depression and emotional 
instability, with irritability and hostile outbursts.  The doctor 
found that "(p)robably the basic difficulty is schizophrenia."  
The doctor went on to state that history "...indicates that this 
psychiatric illness began while (the Veteran) was in military 
service."  The doctor also stated that the Veteran received 
treatment for this same condition while in service. 

The RO in February 1965 concluded that the private doctor letter 
had no impact on their earlier determination that service 
connection was not warranted.  The Board finds no CUE with 
respect to such determination.  Again, an award of service 
connection was potentially possible based on the evidence then of 
record, but again, this is not the test for CUE.  As there was 
in-service evidence suggestive of a personality disorder, a 
reasonable person could have reached the conclusion that the 
claimed psychiatric disorder did not have its onset in service.  
Moreover, as discussed previously, CUE cannot be based on a 
failure to assist in the development of the claim, and thus the 
RO's decision to not seek a clarifying opinion as to the nature 
of the in-service symptoms cannot enable a grant of the benefit 
sought here.  

Having not found CUE as to either the February 1964 or February 
1965 rating decisions, the current effective date of August 23, 
2000, for the grant of schizoaffective disorder stands.  Again, 
any other potential bases for an earlier effective date are 
beyond the scope of the instant appeal, as previously explained.  



ORDER

The February 1964 and February 1965 rating decisions denying 
service connection for a claimed nervous condition having not 
been shown to contain CUE, the appeal is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


